DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 12-14, 16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchin et al (US 20030222196 A1)(hereinafter Hutchin)[cited in the IDs filed by the applicant] in view of Hayes (US5861323)(hereinafter Hayes).
As to claim 1, HUTCHIN discloses a wavefront sensor (116), comprising: 
an aperture array having a plurality of locations (the primary aperture 102 of the optical system 100. The housing 116 facilitates positioning each sub-aperture adjacent to the primary aperture 102…¶22)(¶23); and 
a dispersive element (204) at each location in the aperture array (¶ 23-27, fig. 2,3); and 
wherein the wavefront sensor is configured to be positioned in a beam of radiation and to measure wavefront tilts with spectral resolution across the beam of radiation at each location in the array (¶ 21-23, 53-57, fig. 1) (¶ 22,95-105, fig. 1,8).
Hutchin discloses all the features of the claimed invention except the limitation such as: “the aperture array comprising a metal coated membrane having an aperture formed therein at each of the plurality of locations”.
However, Hayes from the same field of endeavor discloses an aperture array comprising a metal coated membrane having an aperture formed therein at each of plurality of locations [FIG. 3 in particular, shown therein and generally designated by reference character 20 is a metal ball array constructed in accordance with the present invention. As illustrated, the metal ball array 20 comprises an array membrane or substrate 22 containing a predetermined pattern of apertures 24 of precise size and shape. In the preferred embodiment, the array membrane or substrate 22 is formed of insulating material which may be a polymer (such as polyamide, mylar, teflon, etc.), flux, adhesive, etc. The thickness of array membrane 22 should be between about fifteen (15) .mu.m and about one hundred twenty-five (125) .mu.m, depending on the size of metal balls used…col. 3, lines 30-35 ].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hutchin such that the aperture array comprising the metal coated membrane having the aperture formed therein at each of the plurality of locations, as taught by Hayes, for the advantages such as: in order to obtain an optimum measurement.
As to claim 12, HUTCHIN discloses the wavefront sensor wherein said array of locations is defined by an array of: apertures, each aperture in the array being provided with a dispersive element for directing said spectral components in different directions (¶ 91-92).
Claim 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchin et al in view of Motominami (US 20070258655 A1)(hereinafter Motominami).
As to claim 13, Hutchin discloses a method of monitoring an operating condition of a radiation source (100) arrangement (¶0020-0021, fig .1), the method comprising:
intermittently measuring a tilt of a wavefront at an array of locations across a beam of radiation generated by the radiation source arrangement (¶ 0004, 0022,0095-0105, fig. 1 and 8)[ A wavefront tilt measurement system for measuring the wavefront tilt of light passing through transmitting or receiving optical systems, the optical systems including a primary aperture and internal optical elements defining an optical system focal plane…see abstract]; and
determining an operating condition of the radiation source arrangement based at least partly on the measured wavefront tilt, wherein wavefront tilts are measured with spectral resolution at each location in the array (¶0022, 0095-0105, fig. 1 and 8).
Hutchin discloses all the features of the claimed invention except the limitation such as: “adjusting an operating parameter of the method automatically in response to the operating condition determined by the processor”.
However, Motominami from the same field of endeavor discloses a method of adjusting an operating parameter of the method automatically in response to the operating condition determined by a processor (¶0056-0057).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hutchin such that adjusting the operating parameter of the method automatically in response to the operating condition determined by the processor, as taught by Motominami, for the advantages such as: to optimize the measuring results depending on the properties 	of the sample.


As to claim 14, HUTCHIN discloses the method wherein the wavefront tilts for the plurality of spectral components are measured by providing a dispersive element at each location in said array (¶ 23-27, fig. 2,3).
As to claim 18, HUTCHIN discloses the method wherein the adjusted operating parameter is a parameter of the medium (¶22, 34).


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchin in view of Hayes and further in view of Zhou et al (CN 202420688 U)(hereinafter Zhou)[ cited in the IDs filed by the applicant].

As to claims 2-5, Hutchin discloses the wavefront sensor is operable to compute a wavefront tilt for each spectral component [see abstract][¶0021,0032].
Hutchin when modified by Hayes discloses all the features of the claimed invention except the limitation such as: “The radiation source arrangement wherein:
the array of locations is defined by one or more spacing vectors;
a direction of dispersion of each dispersive element is not parallel with any of the spacing vectors; and
the array of locations is divided into two or more subsets, the dispersive elements of each subset having a different direction of dispersion.
The radiation source arrangement wherein the dispersive elements comprise diffraction gratings, the radiation at each location in the array being spread into a spectrum including positive and negative diffraction orders for a plurality of spectral components”.
However, Zhou from the same field of endeavor discloses an array of locations is defined by one or more spacing vectors [¶ 0037, 0041-0047 fig. 2 and 3]; 

wherein the dispersive elements comprise diffraction gratings, the radiation at each location in the array being spread into a spectrum including positive and negative diffraction orders for a plurality of spectral components [¶ 0034, 0041-0047, 0052, fig. 2 and 3].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hutchin when modified by Hayes such that the array of locations is defined by one or more spacing vectors, the direction of dispersion of each dispersive element is not parallel with any of the spacing vectors and the array of locations is divided into two or more subsets, the dispersive elements of each subset having the different direction of dispersion, the dispersive elements comprise diffraction gratings, the radiation at each location in the array being spread into the spectrum including positive and negative diffraction orders for the plurality of spectral components, as taught by Zhou, for the advantages such as: in order to improve the sensitivity of the wavefront sensor.
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchin in view of Motominami and further in view of Nanaji (US 20010020493 A1)(hereinafter Nanaji).
As to claim 19, Hutchin when modified by Motominami discloses all the features of the claimed invention except the limitation such as: “The method of claim 18, wherein the medium is a gas jet and the adjusted operating parameter is an operating parameter of a gas delivery system”.
However, Nanaji from the same field of endeavor discloses a medium is a gas jet and the adjusted operating parameter is an operating parameter of a gas delivery system [¶0035, 0043].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hutchin when modified by Motominami such that the medium is a gas jet and the adjusted operating parameter is an operating parameter of a gas delivery system, as taught by Nanaji, for the advantages such as: to optimize waveguide performance.



Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchin in view of Motominami and further in view of ISHIKAWA (US 20090216399 A1)(hereinafter ISHIKAWA).
As to claim 20, Hutchin when modified by Motominami discloses all the features of the claimed invention except the limitation such as: “The method further comprising outputting diagnostic information based at least partly on the determined operating condition”.


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hutchin when modified by Motominami such that the method of outputting diagnostic information based at least partly on the determined operating condition, as taught by ISHIKAWA, for the advantages such as: in order to obtain an optimum measurement.


Allowable Subject Matter
Claims 6-11, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6, the prior arts alone or in combination fails to disclose the claimed limitations such as “negative diffraction orders for different spectral components and different locations within a single image, the different spectral components and different locations being identified by their positions within the captured image, based on knowledge of a harmonic structure of the beam of radiation and knowledge of the 
As to claim 8, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein said dispersive elements provide a plurality of different directions of dispersion, and wherein wavefront tilts for a plurality of spectral components at a location in the array are determined by combining of positive and negative orders from diffraction spectra having at least two directions of dispersion” along with all other limitations of the claim. 
As to claim 11, the prior arts alone or in combination fails to disclose the claimed limitations such as “a spectral width of one or more of said spectral components at each location in the array; a polarization property of one or more of said spectral components at each location in the array; and a spatial coherence property of one or more of said spectral components at each location in the array” along with all other limitations of the claim. 
As to claim 15, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein a wavefront tilt for each spectral component is computed based on detected positions of positive and negative diffraction orders, relative to reference positions determined by calculation and/or calibration” along with all other limitations of the claim. 
As to claim 17, the prior arts alone or in combination fails to disclose the claimed limitations such as “causing an interaction between radiation and a medium to generate the beam of radiation by higher harmonic generation; and wherein the adjusted 
Claims 7, 9-10 are allowable due to their dependencies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886